DETAILED ACTION
Status of Claims
Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims, specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the user device and method for transmitting, by the user device to a server computer via an application provider associated with an application installed on the user device, a provisioning request to provision a credential associated with an account on the user device, the transmitting causing the application provider to insert a first risk level and a non-override condition recommending the first risk level be set as the final risk level prior to forwarding the provisioning request to the server computer, and when the first risk level is lower than the second risk level determined by a server: receiving, by the user device, an invitation to perform further authentication, the receiving causing the second risk level to be set as the final risk decision value even when the non-override condition exists and preventing the credential from being provisioned onto the user device without further authentication; and when the first risk level is higher than the second risk level: executing one or more scripts that cause the credential to be provisioned onto the user device and initiating a transaction using the account.  The claim limitations are found to be not routine and conventional and particularly useful in the field of use determining risk associated with a device based on a first and second set information and using provisioning scripts (including a partial 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner




/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694